Name: Commission Decision of 26 July 1988 on the improvement of the efficiency of agricultural structures in Spain pursuant to Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  farming systems;  agricultural structures and production;  EU finance
 Date Published: 1988-08-20

 Avis juridique important|31988D047688/476/EEC: Commission Decision of 26 July 1988 on the improvement of the efficiency of agricultural structures in Spain pursuant to Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic) Official Journal L 231 , 20/08/1988 P. 0044 - 0045*****COMMISSION DECISION of 26 July 1988 on the improvement of the efficiency of agricultural structures in Spain pursuant to Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic) (88/476/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Spanish Government notified Royal Decree No 808/1987 of 19 June 1987 on the aid scheme for the improvement of the efficiency of agricultural structures and the Ministerial Decree of 18 December 1987 fixing the reference income for 1987; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution by the Community are satisfied, in the light of the compatibility of the said legislation with the abovementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the aids provided for in Article 4 of Regulation (EEC) No 797/85 are payable, in the case of group-operated holdings, only where all the member farmers satisfy the conditions laid down in Article 2 (1) of the said Regulation; whereas, therefore, Article 9 (4) of the Royal Decree must be applied in such a way that these conditions are satisfied in each case; Whereas the Community financial contribution towards the special installation aids for young farmers provided for in Article 14 of the Royal Decree should be confined to cases meeting the criteria laid down in Article 7 (1) of Regulation (EEC) No 797/85; Whereas where young farmers set up in group-operated holdings as provided for in Article 16 of the Royal Decree, the aids referred to in Article 7 (2) of Regulation (EEC) No 797/85 can be granted only to those members of the group who satisfy the conditions laid down in that Article; Whereas, subject to the above comments, the abovementioned provisions satisfy the conditions and are compatible with the objectives of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. Royal Decree No 808/1987 of 19 June 1987 and the Ministerial Decree of 18 December 1987 implementing Regulation (EEC) No 797/85 in Spain satisfy the conditions for a Community financial contribution towards the common measure referred to in Article 1 of the said Regulation. 2. Spain shall ensure, in accordance with Article 9 (4) of the Royal Decree, that the investment aids are granted in the case of group-operated holdings only where all the farmer members satisfy the conditions laid down in Article 2 (1) of Regulation (EEC) No 797/85. 3. The financial contribution from the Community towards the special installation aids for young farmers provided for in Article 14 of the Royal Decree shall be confined to cases meeting the criteria laid down in Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 26 July 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.